DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

	Claims 25-27 and 38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	 
	
	Claims 26-27 are rejected to as being dependent from a rejected claim.	
Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 25, 28-31, 33, and 36-38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lantz (US 2003/0217948) in view of Tago (US 6,598,419); as evidenced by Cook et al. (US 6,044,650).
	Per claim 25, Lantz teaches a containment sleeve system comprising: a sleeve (26) configured in size and shape to fit within an insulated shipping container (20) and configured to allow continuous airflow (there is airflow between the sleeve and the insulated shipping container, thus the sleeve is configured to “allow” “continuous airflow” between the sleeve and the insulated shipping container) between inside walls of the insulated shipping container and outside walls of the sleeve on all sides of the sleeve, such that air is free to flow between the outside sidewalls of the sleeve and the inside sidewalls of the insulated shipping container (see figure 2 showing space between 26 and 20); said sleeve being configured to create a payload cavity (28) therein which payload cavity is configured to receive a payload container (44) spaced from inside sidewalls of the sleeve further comprising a first heat transfer element (40), wherein said sleeve system is configured to provide sufficient airflow in the system to facilitate a free-convection current across the first heat transfer element when the system is in use (the temperature differential between the cool air surrounding the heat transfer element and the air not near the heat transfer element will generate a free-convection current)   but fails to explicitly teach said first heat transfer element places above said payload container. 
	However, it is old and well known to place heat transfer elements above a payload container.  For example, Tago teaches a thermal storage container wherein a first heat transfer element (15) is above a payload (“bottle”, col 3, line 58) for more efficiently urging cold air (col. 4, lines 23-24). Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have a first heat transfer element above a payload, as taught by Tago in the invention of Lantz, in order to advantageously more efficiently urging cold air (col. 4, lines 23-24), thereby providing more cold air to the payload.
	As evidenced by Cook a temperature differential inherently produces a free convection current (col. 4, lines 64-65), thus the temperature differential between the cool air surrounding the heat transfer element and the air not near the heat transfer element will generate a free-convection current across the first heat transfer element when the system is in use.
	Per claim 28, Lantz teaches an insulated shipping container (20), comprising: an insulated container body (20) configured and arranged to receive a containment sleeve (26, see annotated figure below) therein, wherein said containment sleeve is spaced on all sides away from inside walls of the insulated container body (see annotated figure below showing the sleeve spaced on all sides from the inside side wall of the body); a payload (44) positioned within and spaced from inside sidewalls of the containment sleeve (center 44 is positioned and spaced from the inside side walls of the containment sleeve); wherein the containment sleeve is configured and arranged in size and shape to fit within the insulated container body and configured to allow continuous airflow between inside walls of the insulated container body and outside walls of the containment sleeve on all sides of the sleeve, such that air is free to flow between the outside sidewalls of the sleeve and the inside sidewalls of the insulated container body (see annotated figure below) (there is airflow between the sleeve and the insulated shipping container, thus the sleeve is configured to “allow” “continuous airflow” between the sleeve and the insulated shipping container); said sleeve being configured to create a payload cavity (see annotated figure below) therein said payload cavity is configured to receive a payload (44) spaced from inside sidewalls of the sleeve; wherein said containment sleeve is configured to provide sufficient airflow to facilitate a free-convection current across the at least one heat transfer element when the insulated shipping container is in use (the temperature differential between the cool air surrounding the heat transfer element and the air not near the heat transfer element will generate a free-convection current) but fails to explicitly teach heat transfer element being above the payload.

    PNG
    media_image1.png
    562
    460
    media_image1.png
    Greyscale

	  However, it is old and well known to have a heat transfer element above a payload.  For example, Tago teaches a thermal storage container wherein a heat transfer element (15) is above a payload (“bottle”, col 3, line 58) for more efficiently urging cold air (col. 4, lines 23-24). Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have a heat transfer element above a payload, as taught by Tago in the invention of Lantz, in order to advantageously more efficiently urging cold air (col. 4, lines 23-24), thereby providing more cold air to the payload. 
	As evidenced by Cook a temperature differential inherently produces a free convection current (col. 4, lines 64-65), thus the temperature differential between the cool air surrounding the heat transfer element and the air not near the heat transfer element will generate a free-convection current across the first heat transfer element when the system is in use.
	Further, Lantz, as modified, teaches the same structure as claimed and thus would teach the intended result of the claimed structure, i.e. providing sufficient airflow in the system to facilitate a free-convection current across the first heat transfer element when the system is in use.
	Per claim 29, Lantz, meets the claim limitations as disclosed in the above rejection of claim 28.  Further, Lantz teaches a first horizontal spacer (32) configured and arranged to space the heat transfer element from the payload thereby defining an air-filled space between the heat transfer element and the payload over a portion of the surface area of the heat transfer element adjacent to the surface area of the payload (see annotated figure below).  

    PNG
    media_image2.png
    550
    559
    media_image2.png
    Greyscale

	Per claim 30, Lantz, as modified, meets the claim limitations as disclosed in the above rejection of claim 28. Further, Lantz, as modified, teaches an over-wrap (12) received over the container body (20).  
	Per claim 31, Lantz, as modified, meets the claim limitations as disclosed in the above rejection of claim 28.  Further, Lantz, as modified, teaches a lid (42) received in sealable engagement with the container body.  
	Per claim 33, Lantz, as modified, meets the claim limitations as disclosed in the above rejection of claim 29.  Further, Lantz, as modified, wherein a grid pattern (via 58 dividing the spacer from corner to corner) is formed comprising said first horizontal spacer (32).  
	Per claim 36, Lantz, as modified, meets the claim limitations as disclosed in the above rejection of claim 28.  Further, Lantz, as modified, teaches wherein the heat transfer element (40) is a refrigerant (40 causes cooling, thus 40 is considered a refrigerant).  
	Per claim 37, Lantz, as modified, meets the claim limitations as disclosed in the above rejection of claim 28.  Further, Lantz, as modified, teaches a first horizontal spacing element (32) is in direct contact with, spaces and directly separates the heat transfer element from a first face of the payload such that said payload and the heat transfer element do not directly contact one another (see annotated figure below), such that air flows between the first face of the payload and the heat transfer element to allow a free convection current to be created across the heat transfer element (there is nothing stopping a convection current from forming across the heat transfer element, thus the first horizontal spacing element “allows” a convection current across the first heat transfer element) (further, the temperature differential between the cool air surrounding the heat transfer element and the air not near the heat transfer element will generate a free-convection current); and wherein said container is configured to receive a second horizontal spacing element positioned adjacent to a second face of the payload container below said payload, on an opposite side of the payload from the first horizontal spacing element but fails to explicitly teach wherein said heat transfer element and a first horizontal spacing element are above said payload.

    PNG
    media_image3.png
    692
    707
    media_image3.png
    Greyscale

 	However, it is old and well known to have heat transfer elements and spacing elements above a payload.  For example, Tago teaches a thermal storage container wherein a heat transfer element (15) and a first horizontal spacing element (10) is above a payload (“bottle”, col 3, line 58) for more efficiently urging cold air (col. 4, lines 23-24). Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have a heat transfer element a horizontal spacing element above a payload, as taught by Tago in the invention of Lantz, in order to advantageously more efficiently urging cold air (col. 4, lines 23-24), thereby providing more cold air to the payload. 
	As evidenced by Cook a temperature differential inherently produces a free convection current (col. 4, lines 64-65), thus the temperature differential between the cool air surrounding the heat transfer element and the air not near the heat transfer element will generate a free-convection current across the first heat transfer element when the system is in use.
	Per claim 38, Lantz, as modified, meets the claim limitations as disclosed in the above rejection of claim 28.  Further, Lantz, as modified, teaches a first horizontal spacing element (32) directly contacts and spaces and directly separates at least one heat transfer element an inside top surface of the shipping container (see figure 3 showing the spacing element determining the height of the heat transfer element and separating the heat transfer element from an inside top surface of the shipping container), wherein the first horizontal spacing element (32) allows air to contact and flow freely across all surfaces  of the heat transfer element (the exterior surface of 40 is considered a single surface and the only surface of the heat transfer element) and a free convection current across the exposed surface of the heat transfer element (40) (there is nothing stopping a convection current from forming across the first heat transfer element, thus the first horizontal spacing element “allows” a convection current across the surface of the first heat transfer element) (further, the temperature differential between the cool air surrounding the heat transfer element and the air not near the heat transfer element will generate a free-convection current), wherein said container is configured to receive a second horizontal spacing element positioned adjacent to the second face of the payload below said payload, on an opposite side of the payload from the first horizontal spacing element (see figure 3 showing a second 32 on the opposite side) but fails to explicitly teach wherein said heat transfer element and a first horizontal spacing element are positioned above the payload.
	Tago teaches a thermal storage container wherein a heat transfer element (15) and a first horizontal spacing element (10) is above a payload (“bottle”, col 3, line 58) and wherein the first horizontal spacing element allows air to contact and flow freely across all surfaces of the heat transfer element (there is only one outer surface of 15 which air flows over) and a convection current across exposed surfaces of the heat transfer element (“cold air can be urged”, col. 4, lines 23) for more efficiently urging cold air (col. 4, lines 23-24). Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have a heat transfer element a horizontal spacing element above a payload and wherein the first horizontal spacing element allows air to contact and flow freely across all surfaces of the heat transfer element and a convection current across exposed surfaces of the heat transfer element, as taught by Tago in the invention of Lantz, in order to advantageously more efficiently urge cold air (col. 4, lines 23-24), thereby providing more cold air to the payload.
	As evidenced by Cook a temperature differential inherently produces a free convection current (col. 4, lines 64-65), thus the temperature differential between the cool air surrounding the heat transfer element and the air not near the heat transfer element will generate a free-convection current across the first heat transfer element when the system is in use.
Claims 26-27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lantz (US 2003/0217948) in view of Tago (US 6,598,419); as evidenced by Cook et al. (US 6,044,650) as applied to the claims above and further in view of Cautereels et al. (US 5,704,485).
	Per claim 26, Lantz, as modified, meets the claim limitations as disclosed in the above rejection of claim 25. Further, Lantz, as modified, teaches a first horizontal spacing element (32), wherein said first horizontal spacing element (32) is in direct contact with spaces and directly separates the first heat transfer element (40) from a first face (face of surface of 44 as viewed from a left side of the system) of the payload container (44) such that said payload container and the first heat transfer element do not directly contact one another (see figure 2), such that air flows between the first face of the payload container and the first heat transfer element to allow a free convection current across the first heat transfer element (there is nothing stopping a convection current from forming across the first heat transfer element, thus the first horizontal spacing element “allows” a convection current across the first heat transfer element) (further, the temperature differential between the cool air surrounding the heat transfer element and the air not near the heat transfer element will generate a free-convection current); and further comprising a second horizontal spacing element (32 on opposite side as shown in figure 2) positioned adjacent to a second face (face of surface of 44 as viewed from a right side of the system) of the payload container (44), on an opposite side of the payload container from the first horizontal spacing element (see figure 2) but fails to explicitly teach said first horizontal spacing element above said payload container and said second horizontal spacing element below said payload container.
	Regarding the positioning of the spacing elements above and below the payload container, Tago teaches a thermal storage container including a first horizontal spacing element (10) above a payload container (“bottle”, col. 3, line 58) for more efficiently urging cold air (col. 4, lines 23-24). Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have a first horizontal spacing element above a payload container, as taught by Tago in the invention of Lantz, in order to advantageously more efficiently urging cold air (col. 4, lines 23-24), thereby providing more cold air to the payload.
	Further, per MPEP 2144.04, section VI, paragraphs B and C, “a mere duplication of parts has no patentable significance unless a new and unexpected result is produced” and “claims…which read on the prior art except with regard to the position…were held unpatentable because shifting the position…would not have modified the operation of the device”, respectively.  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a second horizonal spacing element below the payload in order to advantageously provide cooling closer to the lower region of the payload, thereby inhibiting thermal damage to the lower region of the payload. 
	Assuming arguendo, that having a second horizontal spacing element below the payload container is not a mere duplication and rearrangement of parts, Cautereels teaches a transport cooling container system including a horizontal spacing element (16) below a payload container (100) for enhancing the circulation of air in the system (col. 4, lines 41 of Cautereels).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a horizontal spacing element below a payload container, as taught by Cautereels in the combined teachings, in order to advantageously enhance air circulation (col. 4, lines 41 of Cautereels), thereby enhancing the cooling of the payload.
	When horizontal spacing element of Cautereels is combined with the first horizontal spacing element of Lantz, as modified, the result is a second horizontal spacing element below said payload container, as claimed.
	As evidenced by Cook a temperature differential inherently produces a free convection current (col. 4, lines 64-65), thus the temperature differential between the cool air surrounding the heat transfer element and the air not near the heat transfer element will generate a free-convection current across the first heat transfer element when the system is in use.
	Per claim 27, Lantz, as modified, meets the claim limitations as disclosed in the above rejection of claim 25.  Further, Lantz, as modified, teaches a first horizontal spacing element (32) which directly contacts and spaces and directly separates a first heat transfer element (40) from an inside surface of the shipping container (20), wherein the first horizontal spacing element (32) allows air to contact and flow freely across all surfaces of the heat transfer element (the exterior surface of 40 is considered a single surface and the only surface of the heat transfer element) to allow a free convection current across the exposed surface of the first heat transfer element (40) (there is nothing stopping a convection current from forming across the first heat transfer element, thus the first horizontal spacing element “allows” a convection current across the surface of the first heat transfer element) (further, the temperature differential between the cool air surrounding the heat transfer element and the air not near the heat transfer element will generate a free-convection current) and further comprising a second horizontal spacing element (32 on opposite side as shown in figure 2) positioned adjacent to a second face (opposite the first face as shown in figure 2 of Lantz), on an opposite side of the payload container from the first horizontal spacing element but fails to explicitly teach said first horizontal spacing element above said payload container and said second horizontal spacing element below said payload container.
	Regarding the positioning of the spacing elements above and below the payload container, Tago teaches a thermal storage container including a first horizontal spacing element (10) above a payload container (“bottle”, col. 3, line 58) for more efficiently urging cold air (col. 4, lines 23-24). Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have a first horizontal spacing element above a payload container, as taught by Tago in the invention of Lantz, in order to advantageously more efficiently urging cold air (col. 4, lines 23-24), thereby providing more cold air to the payload.
	Further, per MPEP 2144.04, section VI, paragraphs B and C, “a mere duplication of parts has no patentable significance unless a new and unexpected result is produced” and “claims…which read on the prior art except with regard to the position…were held unpatentable because shifting the position…would not have modified the operation of the device”, respectively.  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a second horizonal spacing element below the payload in order to advantageously provide cooling closer to the lower region of the payload, thereby inhibiting thermal damage to the lower region of the payload. 
	Assuming arguendo, that having a second horizontal spacing element below the payload container is not a mere duplication and rearrangement of parts, Cautereels teaches a transport cooling container system including a horizontal spacing element (16) below a payload container (100) for enhancing the circulation of air in the system (col. 4, lines 41 of Cautereels).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a horizontal spacing element below a payload container, as taught by Cautereels in the combined teachings, in order to advantageously enhance air circulation (col. 4, lines 41 of Cautereels), thereby enhancing the cooling of the payload.
	When horizontal spacing element of Cautereels is combined with the first horizontal spacing element of Lantz, as modified, the result is a second horizontal spacing element below said payload container, as claimed.
	As evidenced by Cook a temperature differential inherently produces a free convection current (col. 4, lines 64-65), thus the temperature differential between the cool air surrounding the heat transfer element and the air not near the heat transfer element will generate a free-convection current across the first heat transfer element when the system is in use.

Claim 32 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lantz (US 2003/0217948) in view of Tago (US 6,598,419); as evidenced by Cook et al. (US 6,044,650) as applied to the claims above and further in view of Shaw (US 4,836,379).
	Per claim 32, Lantz, as modified, meets the claim limitations as disclosed in the above rejection of claim 28.  Further, Lantz, as modified, teaches the container body but fails to explicitly teach wherein the container body comprises a base container and a collar engaged with the base container.
	However, Shaw teaches a shipping container wherein a container body includes a base container (14) and a collar (30 and 32) engaged with the base container for protecting items within the container (col, 2, lines 29-30 of Shaw).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a container body including a base container and a collar engaged with the base container, as taught by Shaw in the invention of Lantz, as modified, in order to advantageously protect the items stored within the container (col. 2, lines 29-30). 
Response to Arguments
The declaration under 37 CFR 1.1 32 filed 10/6/2022 is insufficient to overcome the rejection of claims 25-33 and 36-38 based upon combined references as set forth in the last Office action. Mr. James Tumber’s opinion was appreciated and considered but offered no evidence to the patentability of the claimed invention.
In regards to the applicant’s argument on pages 10, third paragraph, and page 15, section 4, that there would be not a “free convection current” in the disclosed prior art; the examiner respectfully disagrees.  Due to the temperature differential between the cool air surrounding the heat transfer element and the warmer air not surrounding the heat transfer element a “free convection current” will occur as evidence by Cook; “natural convention currents produced by the inherent temperature differential” (col. 4, lines 64-65 of Cook).  While there might be differences between the speed, distance, or amount of free convection current between the instant application and the prior art, there will still be “a free convection current” produced by the inherent temperature difference within the container. Therefore the applicant’s argument is not persuasive and the rejection remains.
In regards to the applicant’s argument on page 9, last paragraph, page 11, section 1, b, and page 13, section 3; that cited references do not teach nor is there a motivation to provide a heat transfer element above a payload container; the examiner respectfully disagrees.  Tago teaches a thermal storage container including a first horizontal spacing element (10) above a payload container (“bottle”, col. 3, line 58) for more efficiently urging cold air (col. 4, lines 23-24).  Therefore the applicant’s argument is not persuasive and the rejection remains.
In regards to the applicant’s argument on page 12, section 2, that claimed invention does not achieve the same results as the prior art; it is unclear how the prior art does not achieve the same results if the prior art has the same structure.  Further, a free convection current would be generated between the cool air surrounding the cold heat transfer element and the air not surrounding the cold heat transfer element due to the temperature differential between he cool air surrounding the cold heat transfer element and the air not surrounding the cold heat transfer element.  To clarify, a small amount of air flow for a brief time period still constitutes a “free convection current” being generated.  Therefore the applicant’s argument is not persuasive and the rejection remains.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J TEITELBAUM whose telephone number is (571)270-5142.  The examiner can normally be reached on Monday-Friday 8:00 am-4:30 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID J TEITELBAUM/Primary Examiner, Art Unit 3763